

115 S89 ES: To amend title 46, United States Code, to exempt old vessels that only operate within inland waterways from the fire-retardant materials requirement if the owners of such vessels make annual structural alterations to at least 10 percent of the areas of the vessels that are not constructed of fire-retardant materials and for other purposes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



115th CONGRESS1st SessionS. 89IN THE SENATE OF THE UNITED STATESAN ACTTo amend title 46, United States Code, to exempt old vessels that only operate within inland
			 waterways from the fire-retardant materials requirement if the owners of
			 such vessels make annual structural alterations to at least 10 percent of
			 the areas of the vessels that are not constructed of fire-retardant
			 materials and for other purposes.
	
 1.Fire-retardant materials exemptionSection 3503 of title 46, United States Code, is amended to read as follows:  3503.Fire-retardant materials (a)(1)A passenger vessel of the United States having berth or stateroom accommodations for at least 50 passengers shall be granted a certificate of inspection only if—
 (A)the vessel is constructed of fire-retardant materials; and (B)the vessel—
 (i)is operating engines, boilers, main electrical distribution panels, fuel tanks, oil tanks, and generators that meet current Coast Guard regulations;
 (ii)is operating boilers and main electrical generators that are contained within noncombustible enclosures equipped with fire suppression systems; and
 (iii)has multiple forms of egress off the vessel’s bow and stern. (2)Before December 1, 2028, this section does not apply to any vessel in operation before January 1, 1968, and operating only within the Boundary Line.
 (b)(1)When a vessel is exempted from the fire-retardant standards of subsection (a)— (A)the owner or managing operator of the vessel shall—
 (i)notify in writing prospective passengers, prior to the sale of any ticket for boarding and to be affirmatively recognized by such passenger prior to purchase, and any crew member that the vessel does not comply with applicable fire safety standards due primarily to the wooden construction of passenger berthing areas; and
 (ii)display in clearly legible font prominently throughout the vessel, including in each state room the following: THIS VESSEL FAILS TO COMPLY WITH SAFETY RULES AND REGULATIONS OF THE U.S. COAST GUARD.;
 (B)the owner or managing operator of the vessel— (i)may not disclaim liability to a passenger or crew member for death, injury, or any other loss caused by fire due to the negligence of the owner or managing operator; and
 (ii)shall acquire prior to entering service, and maintain, liability insurance in an amount to be prescribed by the Federal Maritime Commission;
 (C)the penalties provided in section 3504(c) of this title apply to a violation of this subsection; (D)the owner or managing operator of the vessel shall—
 (i)make annual structural alteration to not less than 10 percent of the areas of the vessel that are not constructed of fire retardant materials;
 (ii)prioritize alterations in galleys, engineering areas of the vessel, including all spaces and compartments containing, or adjacent to spaces and compartments containing, engines, boilers, main electrical distribution panels, fuel tanks, oil tanks, and generators;
 (iii)ensure, to the satisfaction of the Coast Guard, that the combustible fire-load has been reduced pursuant to clause (i) during each annual inspection for certification; and
 (iv)provide advance notice to the Coast Guard regarding the structural alterations made pursuant to clause (i) and comply with any noncombustible material requirements prescribed by the Coast Guard;
 (E)the Coast Guard, in making the determination required in subparagraph (D)(iii), shall consider, to the extent practicable, the goal of preservation of the historic integrity of the vessel in areas carrying or accessible to passengers or generally visible to the public;
 (F)the owner or managing operator of the vessel shall annually notify all ports of call and State emergency management offices of jurisdiction that the vessel does not comply with applicable fire safety standards due primarily to the wooden construction of passenger berthing areas;
 (G)the crews manning such vessel shall receive specialized training, above minimum standards, in regards to shipboard firefighting that is specialized for exempted vessels and approved by the Coast Guard; and
 (H)the owner or managing operator of the vessel shall, to the extent practicable, take all steps to retain previously trained crew knowledgeable of such vessel or to hire crew trained in operations aboard exempted vessels.
 (2)The Secretary shall conduct an annual audit and inspection of any vessel exempted from the fire-retardant standards of subsection (a).
 (c)The Secretary shall prescribe regulations to carry out this section. Such regulations shall include the manner in which prospective passengers are to be notified.
 (d)In addition to other penalties permitted by law, the Secretary is authorized to immediately withdraw a certificate of inspection for a passenger vessel that does not comply with any requirement under this section..Passed the Senate April 3, 2017.Secretary